DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 7/28/21 has been entered.  Claims 1-2, 4-10, 12-13, 15-19, 21-23 remain pending.  Claims 1-2, 4-5, 7-10, 12-13 and 17 have been amended.  Claims 3, 11, 14 and 20 have been canceled.  Claims 21-23 were added. Applicant's amendment to the claims have overcome the objections and/or 112 rejections set forth in the previous office action.  

	
Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but tare moot because the claims are being interpreted differently due to the amendments to the claims. It is the examiner’s position that Manhaeve still discloses the limitations of amended claim 1.  Regarding claim 7, the Applicant’s arguments, see page 8, filed 7/28/21, have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 
Regarding claim 1, applicant argues in page 7 that “Manhaeve operates in a much different manner, including using a separate controller not in the sensing path itself to control his Current Bypass Unit (CBU) 20, it is respectfully submitted that Manhaeve fails to teach or suggest the invention as recited in amended claim 1…Unlike claimed embodiments of the invention, which instead control a current shunting device based on a sensing element within the sensing path, Manhaeve drives his CBU 20 with a processing unit 9”.
Examiner respectfully disagrees. As best understood, it appears that applicant is arguing that Manhaeve fails to disclose the amended claim limitation of “the controllable current shunting device having a control input driven by a control signal output of the sensing element” because Manahaeve also discloses a processing unit 9 which is between the CBU 20 and the CMU 6. Examiner disagrees with this argument since the claims do not explicitly disclose that the current shunting device is only or directly controlled by the sense path without the use of an additional controller. Even though CBU 20 is controlled by the processing unit 9 as stated in Para [0048], it is noted that the claim does not disclose the metes and bounds for the limitation of “sensing element”.  This term (“a sensing element”) is a broad limitation in that the sense path having a sensing element can include the CMU 6 in combination with the processing unit 9 of Manhaeve since the claim does not specifically disclose the structure of the sensing element.  Therefore, a sense path having a sensing element can include the CMU 6 in combination with PU 9 since the current sensed by the CMU 6 is also detected by the PU 9 (signal 12) and an output signal from the PU 9 is used to control the CBU 20. It is also noted that a controllable current shunting device can include the PU 9 in combination with the CBU 20 since the claim does not disclose the structural limitations of a controllable current shunt while the sensing element can include just CMU 6.  Furthermore, the claim does not disclose how the sensed current is related to the control signal output of the sensing element or that there is even a relationship between them.  Therefore any element which senses a current and produces a signal (which may not be based on the sensed current) would meet the claim limitations.

Claim Rejections - 35 USC § 112
Claims 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21 and 23 recite the limitations of “control signal output of the sensing element is not a switched signal”.  The paragraphs and figures pertaining to the control signal output does not explicitly disclose the specifics of the output signal.  As best understood by examiner, it appears from the spec, ¶ [0024], that the current shunting device, or active clamp detects a positive or negative voltage having a magnitude to turn on the clamp. It is unclear why a switched signal may not be produced by the sensing element since the spec discloses a positive or negative voltage may be detected and does not disclose appear to disclose the specifics of the sensing element. Furthermore, applicant’s arguments filed 7/28/21 also do not point out where in the specification the claim limitations are described and only provides a general allegation that the specification discloses this feature.  For these reasons, it appears that the limitations of claim 21 and 23 fail to comply with the written description requirement. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 12, 13, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manhaeve et al., US 2004/0046576
Regarding claim 1, Manhaeve teaches a test and measurement instrument including a current measurement device (Title, Abstract; device for monitoring current is presented in Fig. 1; Para [0045]: “monitor 1”), comprising: 
an input structured to accept an electrical current for measurement (Fig. 1; input terminal 2 of current monitor);  
an output structured to pass an output current output from the current measurement device (Fig. 1; output terminal 3 to pass signal to DUT 5 from the current monitor);  
a sense path for electrical current having a sensing element structured to sense an amount of current received at the input (Fig. 1; sense path is the current path in which CMU 6 and processing unit 9 are located.  CMU 6 is a current measuring unit, therefore it senses an amount of current received and signal 12 is delivered to the Processing unit 9.  Therefore, the combination of these two elements, (CMU 6, PU 9) are considered sensing element); and 
a controllable current shunting device (Fig. 1; current bypass unit, CBU 20) structured to pass an amount of current from the input of the current measurement device to the output of the current measurement device (Fig. 1; CBU 20 is a switch which can be open/close, therefore 
Regarding claim 5, Manhaeve discloses wherein the controllable current shunting device comprises a voltage sensing device structured to sense a voltage at the control signal output of the sensing element (Fig. 1, 8a; unit 9 senses an input signal which is Vout of monitor 6 as shown in fig. 8a) and generate an output voltage therefrom (Fig. 9; output of unit 9 is generated based on the voltage input signal). 
Regarding claim 12, Manhaeve discloses a method for measuring current by an in-line current measuring device (Fig. 1; current monitor 1), comprising: 
accepting an input current to be measured (Fig. 1; cmu 6 accepts a current from input terminal 2 of current monitor);  
measuring a value of the input current by a current sensing device (Fig. 1; current measuring unit 6 with the processing unit 9 measures the current);  and 
actively bypassing the input current past the current sensing device when the input current is not within a first range of values (Fig. 1; current bypass unit, cbu 20 is activated when there is a peak in the supply current, i.e. outside of a normal range of values of current) by controlling the amount of input current bypassed with a control signal generated by the current sensing device (Fig.1; signal from CMU 6/processing unit 9, which is considered the current sensing device is sent to input to CBU 20 to provide the bypass). 

  	Regarding claim 15, Manhaeve discloses in which the current shunting device is off when the input current is within a threshold amount of a target current within the first range of values (Fig. 1; para [0047]; FET is in open state when transient peak is not present in a quiescent state). 
Regarding claim 16, Manhaeve as modified discloses wherein the target current is a positive current or a negative current (Current is inherently positive or negative depending on current flow out of or into supply and load).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manhaeve et al., US 2004/0046576 in view of Stadnick et al., US 5,283,512 
Regarding claim 2, Manhaeve does not explicitly disclose that the controllable current shunting device is a clamping circuit. However, Stadnick is in the field of bypass circuits and teaches wherein a current shunting device is a clamping circuit (Fig. 1; bypass circuit 32 with clamp 44).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Stadnick into Manhaeve for the benefit 
 	Regarding claim 4, Manhaeve teaches wherein the controllable current shunting device comprises one or more MOS transistors (Para [0047]; CBU is a power FET). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manhaeve et al., US 2004/0046576 in view of Har-Shai et al., US 10,931,119
Regarding claim 6, Manhaeve discloses the test and measurement instrument of claim 5.  Manhaeve is silent in which the voltage sensing device comprises a positive voltage sensing device and a negative voltage sensing device, and in which the output voltage of the voltage sensing device is structured to generate only a positive voltage based on the magnitude of the voltage sensed at the output of the sensing element.  However, Har-Shai teaches wherein a bypass circuit (Fig. 1c, 1d; device 121) comprises a voltage sensing device having a positive voltage sensing device and a negative voltage sensing device (fig. 1d; switches 2 and 3 connected a positive and negative terminal), and in which the output voltage of the voltage sensing device is structured to generate only a positive voltage based on the magnitude of the voltage sensed at the output of the sensing element (fig. 1d; an output of the switches charges the capacitor and discharges capacitor C1, as shown in fig.1e, the capacitor output voltage is positive). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Har-Shai into Manhaeve for the benefit of providing a bypass circuit capable of providing a positive voltage output so that less power may be lost in the circuit. 

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manhaeve et al., US 2004/0046576 in view of Hashimoto, US 6323668 in view of Persons, US 5917331
 	Regarding claim 8, Manhaeve in view of Hashimoto discloses all the limitation of claim 7. Manhaeve as modified teaches in which the sensing element, the controllable current shunting device and the capacitor are configured to be a first sensing system but is silent in wherein he first sensing system is tuned to a first range of input current values, and further comprising a second sensing system tuned to a second range of input current values, the first range being different from the second range. However, Persons teaches a sensing element, and an active bypass device are configured to be a first sensing system tuned to a first range of input current values (Fig. 2; resistor 213 and switch 210 are tuned to a high current value range from power supply), and further comprising a second sensing system tuned to a second range of input current values (Fig. 2; resistor 211 and switch 208 tuned to a lower current range from supply), the first range being different from the second range (Fig. 2; col. 2 lines 20-45; high and low current ranges used for the two different current paths). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Persons into Manhaeve for the benefit of providing a sensing system in which the effect of different current ranges can be monitored in order to measure faults in the circuit due to high current fluctuations in multiple states/conditions of the circuit. 
 	Regarding claim 9, Manhaeve as modified discloses the test and measurement instrument of claim 8.  Manhaeive teaches a sensing system comprising a current sensing element, and an active bypass device. Manhaeve is silent in which the second sensing system comprises: a second current sensing element; a second controllable current shunting device; and a second capacitor. However, Hashimoto teaches a sensing system comprising a current sensor, an active 
 	Regarding claim 10, Manhaeve discloses the test and measurement instrument of claim 8.  Manhaeve is silent in further comprising a multiplexer coupled to an output of the first sensing system and the second sensing system, and in which the multiplexer is selectable to pass either the output from the first sensing system or the second sensing system as the output of the current measurement device. However, Persons teaches a multiplexer coupled to an output of the first sensing system and the second sensing system (Fig. 2; current sense MUX 215), and in which the multiplexer is selectable to pass either the output from the first sensing system or the second sensing system as the output of the current measurement device (Fig. 2; MUX 215 outputs the measurement of the different current sense resistors 211, 213 by switching, which is inherent operation of a multiplexer). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Parsons into Manhaeve as . 

Claim 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manhaeve et al., US 2004/0046576 in view of Persons, US 5917331
Regarding claim 17, Manhaeve discloses the method of claim 12. Manhaeve is silent in further comprising: measuring the value of the input current by a second current sensing device; and actively bypassing the input current past the second current sensing device using a second current shunting device when the input current is not within a second range of values different than the first range of values.  Persons teaches measuring the value of the input current by a second current sensing device (Fig. 2; two different circuit paths with closing of switches 210, 208); and actively bypassing the input current past the second current sensing device using a second current shunting device when the input current is not within a second range of values different than the first range of values (Fig. 2; switches 208-210 function based on different current ranges therefore current is bypassed when not within a desired range).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Parsons into Manhaeve as modified for the benefit of providing different current values so that the circuit response can be measured in multiple states of the circuit in order to detect faults in the circuit due to high current fluctuations.
 	Regarding claim 18, Manhaeve as modified discloses the method of claim 17. Manhaeve is silent in which the second current shunting device is off when the input current is within a threshold amount of a target current within the second range of values. Persons teaches wherein the second current shunting device is off when the input current is within a threshold amount of a 
 	Regarding claim 19, Manhaeve as modified discloses the limitations of claim 18.  Persons teaches wherein the target current is a positive current or a negative current (inherent in current as the flow of current out or into a power supply and/or load can be positive or negative).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Persons into Manhaeve for the benefit of providing different current values so that the circuit response can be measured in multiple states of the circuit in order to detect faults in the circuit due to high current fluctuations.

Claim 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manhaeve et al., US 2004/0046576 in view of Teggatz et al., US 6476667
Regarding claim 21, Manhaeve is silent in which the control signal output of the sensing element is not a switched signal. However, Teggatz teaches a control signal output of a sensing element is not a switched signal (Fig. 1-3; resistive output monitored to control the current).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Teggatz into Manhaeve for the benefit of providing a simple current limiting device while providing the functionality of limiting current through a node.  

Regarding claim 23, Manhaeve is silent in which the control signal output of the sensing element is not a switched signal. However, Teggatz teaches a control signal output of a sensing element is not a switched signal (Fig. 1-3; resistive output monitored to control the current).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Teggatz into Manhaeve for the benefit of providing a simple current limiting device while providing the functionality of limiting current through a node.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, prior art does not disclose or suggest: “a capacitor coupled in parallel to the controllable current shunting device, and in which a value of the capacitor is selected in combination with all the limitations of claim 7. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868         

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
10/22/2021